Order entered March 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00565-CR
                                No. 05-21-00566-CR

                        HENRY LEE CAREY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
              Trial Court Cause No. F19-55133-H & F19-10416-H

                                      ORDER

      Before the Court is appellant’s March 9, 2022 fourth motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

received with the motion filed as of the date of this order.



                                               /s/   LANA MYERS
                                                     JUSTICE